Citation Nr: 1630542	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  15-30 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.	Entitlement to an initial disability rating in excess of 10 percent for service-connected limitation of flexion of the right thigh with degenerative joint disease and osteopenia associated with donor site scar of the right iliac crest and neuritis of the right femoral cutaneous nerve. 

2.	Entitlement to an initial compensable disability rating for service-connected right hip extension limitation with degenerative joint disease and osteopenia associated with donor site scar of the right iliac crest and neuritis of the right femoral cutaneous nerve. 

3	Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1956 to March 1959. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran appeared at a Travel Board hearing at the RO in May 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran testified at his hearing in May 2016 that the symptoms associated with his right hip and right thigh disabilities have worsened since his last VA examination in June 2015.  He stated that the pain is worse and he has to take breaks to cope with the pain.  Given this allegation of worsening since the most recent VA examination, a contemporaneous VA medical examination is warranted. 

The Veteran's claim for TDIU based on all service-connected disabilities is inextricably intertwined with the pending claim for increased initial ratings for the right hip and right thigh.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (Holding that a claim for TDIU arising from an appeal from an assigned disability rating is part and parcel of the underlying claim).  As such, the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records regarding the service-connected right thigh and right hip disability and associate them with the claims file. 

2.  Schedule the Veteran for an examination by an appropriate examiner to determine the current nature and severity of his disabilities of the right thigh and right hip.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail. 

The examiner is reminded that weight bearing joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.	Thereafter readjudicate the Veteran's claims. If any determination is unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

